DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 14 has been amended to include the allowable feature of claims 15 and 16. Thus, claims 14 and 17-20 are now allowed.
Newly added claim 21 represents claim 14 and further including the allowable feature of claim 18. Thus, claims 21-23 are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,8, 9,10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20040007771).
Regarding claim 1, Shin teaches a semiconductor device in fig. 6, comprising: 
a substrate  (103) comprising: a first substrate side (refer to upper side of 103), a second substrate side (refer to lower side of 103) opposite the first substrate side, a substrate outer sidewall (refer to outer sidewall of 103) between the first substrate side and the second substrate side, and a substrate inner sidewall (refer to inner sidewall of 103) defining a cavity between the first substrate side and the second substrate side; 
a device stack (refer to stacked devices 1 and 2) in the cavity and comprising: a first electronic device (refer to 2); and a second electronic device (1) stacked on the first electronic device (2); 
a first internal interconnect (refer to wirings) coupled to the substrate (103) and the device stack (1 and 2); and 
an encapsulant (30) that covers the substrate inner sidewall and the device stack and fills the cavity; 
wherein a bottom side of the encapsulant in the cavity is exposed from the second substrate side, and the device stack is exposed from the exposed bottom side of the encapsulant (see fig. 6).
Regarding claim 2, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shin teaches the substrate comprises a substrate shelf (refer to the exposed portion of 103 that is not covered by encapsulant 30) adjacent a first edge of the substrate (refer to the outer edge of 103); the substrate shelf comprises an internal terminal (19) at the first substrate side; and the encapsulant (30) covers the first substrate side but leaves the substrate shelf and the internal terminal exposed (see fig. 6).
Regarding claim 3, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shin teaches the encapsulant (30) comprises a recessed sidewall at an interface with the substrate shelf, and the recessed sidewall is slanted at an acute angle with the first substrate side (see fig. 6).
	Regarding claim 5, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Shin shows the at least one side of the device stack (refer to the bottom of stack device 1 and 2) is unbounded by the substrate (103). NOTE: fig. 6 shows the bottom of the stack device is flushed with the layer 15 which is slightly outside of the bottom of substrate 103.
	Regarding claim 9, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Shin shows a first external interconnect (refer to left ball 40); and a second external interconnect (refer to right ball 40); wherein: the substrate (103) comprises a substrate first shelf (refer to left portion of 103 that is exposed outside encapsulant 30) adjacent a first edge of the substrate, and a first external terminal (refer to left 19) at the second substrate side (refer to lower surface of 103) under the first shelf, the substrate comprises a substrate second shelf (refer to right portion of 103 that is exposed outside encapsulant 30) adjacent a second edge of the substrate, and a second external terminal (refer to right 19) at the second substrate side under the second shelf, the encapsulant (30) covers the first substrate side (refer to upper side of 103) but leaves the substrate first shelf and the substrate second shelf exposed; the first external interconnect (refer to left ball 40) is coupled to the first external terminal (refer to left 19) under the first shelf, outside a footprint of the encapsulant; and the second external interconnect (refer to right ball 40) is coupled to the second external terminal (refer to right 19) under the second shelf, outside the footprint of the encapsulant (see fig. 6).
	Regarding claim 10, Shin teaches a method in fig. 6, comprising: receiving a substrate (103) comprising: 
	a first substrate side (refer to lower surface of 103), a second substrate side (refer to upper surface of 103) opposite the first substrate side, a substrate outer sidewall (refer to outer sidewall of 103) between the first substrate side and the second substrate side, and a substrate inner sidewall (refer to inner sidewall of 103) defining a cavity between the first substrate side and the second substrate side; 
	providing a device stack (refer to device stack 1 and 2) in the cavity and comprising: a first electronic device (2); and a second electronic device (1) stacked on the first electronic device; 
	providing a first internal interconnect (refer to wiring) coupled to the substrate and the device stack; and 
	providing an encapsulant (30) that covers the substrate inner sidewall and the device stack and fills Page 5 Appl. Number: 17/018,434Docket No.: CK-018 Filing Date: Sep. 11, 2020Title: SEMICONDUCTOR DEVICES AND RELATED METHODSthe cavity; wherein a bottom side of the encapsulant in the cavity is exposed from the second substrate side, and the device stack is exposed from the exposed bottom side of the encapsulant (see fig. 6).
	Regarding claim 12, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Shin shows providing a stack cap (refer to upper stack 1 and 2) on a top side of the device stack (refer to lower stack 1 and 2).
	Regarding claim 13, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Shin shows the substrate (103) comprises a substrate first shelf (refer to left portion of 103 that is exposed outside encapsulant 30) adjacent a first edge of the substrate (refer to left edge of 103), and a first external terminal (refer to left terminal 19) at the second substrate side (refer to lower surface of 103) under the first shelf, the substrate comprises a substrate second shelf (refer to right portion of 103) adjacent a second edge of the substrate (refer to right edge of 103), and a second external terminal (refer to right terminal 19) at the second substrate side (refer to lower surface of 103) under the second shelf, and the encapsulant covers the first substrate side but leaves the substrate first shelf and the substrate second shelf exposed (see fig. 6); the method further comprising: providing a first external interconnect (refer to left ball 40) a coupled to the first external terminal (refer to left terminal 19)under the first shelf, outside a footprint of the encapsulant; and providing a second external interconnect (refer to right ball 40) coupled to the second external terminal (refer to right terminal 19) under the second shelf, outside the footprint of the encapsulant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2004/0007771) as applied to claim 1 above, and further in view of Lee (US 20140374902).
	Regarding claim 4, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shin teaches a vertical interconnect (40)coupled to a first internal terminal (19) on the first substrate side.
	Shin does not teach the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant.
	Lee teaches the same field of an endeavor in fig. 1 wherein a vertical
interconnect (250) coupled to a first internal terminal (105a) on the first substrate side; wherein the vertical interconnect extends through the encapsulant (116) and is exposed at a top side of the encapsulant (116).
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant as taught by Lee in the teaching of Shin in order to provide vertical interconnects from electrical isolation and external contamination.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2004/0007771) as applied to claim 10 above, and further in view of Lee (US 20140374902).
	Regarding claim 11, Shin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Shin shows providing a vertical interconnect (refer to ball 40) coupled to a first internal terminal (refer to 19) on the first substrate side prior to providing the encapsulant.
	Shin does not teach the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant.
	Lee teaches the same field of an endeavor in fig. 1 wherein a vertical
interconnect (250) coupled to a first internal terminal (105a) on the first substrate side; wherein the vertical interconnect extends through the encapsulant (116) and is exposed at a top side of the encapsulant (116).
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant as taught by Lee in the teaching of Shin in order to provide vertical interconnects from electrical isolation and external contamination.
	
	Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.

Claims 14,17,19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising “a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module; and a module interconnect in the second encapsulant, coupled with the internal base terminal and the substrate of the first module, wherein: the substrate of the first module comprises a substrate shelf adjacent a first edge of the substrate; the substrate shelf comprises an internal terminal at the first substrate side; the first encapsulant covers the first substrate side but leaves the substrate shelf and the internal terminal exposed; and the module interconnect is coupled with the internal terminal” in combination of all of the limitations of claim 14. Claims 17,19 and 20 include all of the limitations of claim 14.
Regarding claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising “a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module; and a module interconnect in the second encapsulant, coupled with the internal base terminal and the substrate of the first module, wherein: the first module comprises a vertical interconnect coupled to a first internal terminal on the first substrate side; the vertical interconnect extends through the first encapsulant and is exposed at a top side of the first encapsulant; and the module interconnect is coupled with the substrate via the vertical interconnect” in combination of all of the limitations of claim 21. Claims 22 and 23 include all of the limitations of claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818